FILED
                            NOT FOR PUBLICATION
                                                                            MAY 11 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EVER MORALES-GOMEZ,                              No. 17-70480

              Petitioner,                        Agency No. A206-898-331

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 9, 2018
                            San Francisco, California

Before: D.W. NELSON, KLEINFELD, and W. FLETCHER, Circuit Judges.

      Ever Morales-Gomez (“Petitioner”), a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of

asylum and withholding of removal. Petitioner sought relief based on his

membership in a particular social group (“PSG”) defined as “young Salvadoran



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
males who are perceived to be a member of a particular gang because of where

they live and/or go to school.” We have jurisdiction under 8 U.S.C. § 1252, and

we deny the petition.

      “Whether a group constitutes a ‘particular social group’ is a question of law”

that we review de novo. Pirir-Boc v. Holder, 750 F.3d 1077, 1081 (9th Cir. 2014).

However, we review for substantial evidence the necessary factual determinations

underlying this legal question, such as whether a PSG is immutable, particular, and

socially distinct. See Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014).

      Petitioner did not adduce substantial evidence to establish that his proposed

PSG is immutable. Petitioner argued that his past identification as a rival gang

member because of where he lived and went to school was an immutable

characteristic. However, Petitioner failed to show that he was prevented from

transferring schools in El Salvador, or that the school he attended was fundamental

to his identity or conscience. See In Re C-A-, 23 I. & N. Dec. 951 (BIA 2006).

Petitioner’s ability to transfer schools to avoid gang harassment is evinced by his

testimony that his younger brother changed schools in order to avoid frequenting

rival gang “turf,” and that he experienced no threats thereafter. Additionally, any

notion that attendance at that specific school was fundamental to Petitioner’s

identity is undermined by the fact that Petitioner stopped attending his school, and


                                          2
subsequently encountered no gang threats, before leaving his school indefinitely

for the United States.

      Petitioner also did not adduce substantial evidence to demonstrate that his

PSG is particular. Petitioner’s PSG lacks discreteness for its shared characteristic

of being “perceived [as a gang member]” and the shared geographical

characteristic of “where they go to school” as implicated by gang territories. It is

unclear how the court is to determine that an individual has been “perceived” to be

a gang member, Donchev v. Mukasey, 553 F.3d 1206, 1217 (9th Cir. 2009), and the

record indicates that the boundaries of gang territories are not easily identified. Id.

      Nor did Petitioner show that his PSG is socially distinct. This court has held

that young men who resist gang recruitment do not constitute a particular social

group because gang recruitment and subsequent violence are often so wide-spread

that it lacks sufficient particularity and social distinction. See Barrios v. Holder,

581 F.3d 849, 855 (9th Cir. 2009). Petitioner provided reports and articles that

point to wide-spread gang violence in El Salvador, harming individuals

irrespective of their membership in the proposed PSG.

      PETITION DENIED.




                                           3